Citation Nr: 1432354	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for intraneural injection with causalgia of the median nerve of the right upper extremity, rated as 30 percent disabling prior to December 13, 2010, and as 70 percent disabling from that date.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2009.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a January 2007 decision by the RO in Winston-Salem, North Carolina that granted entitlement to compensation under 38 U.S.C.A. § 1151 for intraneural injection with causalgia of the median nerve of the right upper extremity, effective June 13, 2006.  The Veteran appealed for a higher initial rating and contended that he was unable to work due to this disability.  In an April 2008 rating decision, a higher 30 percent rating was assigned for this disability, effective June 13, 2006.  In a May 2008 statement of the case, the RO denied entitlement to a TDIU.  The Veteran perfected an appeal as to both issues.

The Board remanded this appeal in April 2010 for additional procedural and evidentiary development.  

In a March 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 70 percent rating for the right upper extremity disability, effective December 13, 2010.  The AOJ has thus assigned staged ratings for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Although the AOJ stated in its decision that the appeal as to this issue was resolved since this is the maximum available rating for this disability, the Board finds that the Veteran's claim for a higher initial rating for this disability remains on appeal, as he is not in receipt of the highest possible rating throughout the rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise). 

In its March 2011 rating decision, the AOJ also granted entitlement to a TDIU, effective December 13, 2010, and the Veteran then perfected an appeal for an earlier effective date.  The Board observes that the issue of entitlement to a TDIU was already on appeal, i.e. during the pendency of his appeals for higher ratings. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeals for higher ratings.  Rice, supra.

As will be discussed below, there is another issue which is no longer in appellate status.  In a July 2009 rating decision, the RO granted service connection and a 30 percent rating for adjustment disorder with mixed emotional features.  The Veteran appealed for a higher rating.  In a September 2012 decision, the Board granted a higher 70 percent rating for service-connected adjustment disorder, and granted an earlier effective date of June 18, 2009 for the award of a TDIU.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated that portion of the Board's September 2012 decision which denied an earlier effective date prior to June 18, 2009 for the award of a TDIU, and remanded this issue to the Board.  The Court found that the Veteran had abandoned his appeal for a higher rating for adjustment disorder.  Therefore, that issue is no longer in appellate status.  The case was subsequently returned to the Board.  The remaining issues on appeal are as listed on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 13, 2006, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for additional disability of the right hand due to a VA medical procedure.

2.  In a January 2007 rating decision, the RO granted entitlement to compensation under 38 U.S.C.A. § 1151 for intraneural injection with causalgia of the median nerve of the right upper extremity, retroactively effective from June 13, 2006, and assigned a noncompensable rating, and the Veteran appealed for a higher rating.  Thereafter, a higher 30 percent rating was subsequently assigned effective June 13, 2006, with a 70 percent rating effective December 13, 2010.  

3.  During the period from June 13, 2006 to December 12, 2010, the Veteran's right upper extremity disability has been manifested by symptoms that approximate severe incomplete paralysis of the median nerve.

4.  From December 13, 2010 the Veteran's right upper extremity disability has been manifested by neuralgia of the median nerve that approximates complete paralysis of the median nerve.

5.  The Veteran submitted a VA Form 21-8940 concurrently with his June 2007 timely notice of disagreement with the initial rating assigned for his right upper extremity disability, and thereafter perfected an appeal for a higher initial rating for his right upper extremity disability.

6.  In a March 2011 rating decision, the RO granted a TDIU effective December 13, 2010.  The Board subsequently granted an earlier effective date of June 18, 2009 for the award of a TDIU.

7.  Prior to June 13, 2006, the Veteran's only service-connected disability was his lumbosacral strain, which had been rated as 20 percent disabling since April 19, 1971.

8.  The Veteran's combined service-connected disability rating was 20 percent from April 19, 1971, 60 percent from June 13, 2006, 80 percent from February 24, 2009, and 90 percent from December 13, 2010.

9.  The earliest possible effective date for the grant of this TDIU is when he filed his underlying claim for compensation under 38 U.S.C.A. § 1151, since his TDIU grant was predicated on this underlying disability.



CONCLUSIONS OF LAW

1. The criteria for an initial 50 rating for the right upper extremity disability have been met during the period from June 13, 2006 to December 12, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8515, 8615, 8715 (2013).

2.  The criteria for an initial rating in excess of 70 percent for the right upper extremity disability have not been met during the period from December 13, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8515, 8615, 8715 (2013).

3.  The criteria are met for an earlier effective date of June 13, 2006, though no earlier, for the TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

With respect to the claims for a higher initial rating for a right upper extremity disability and for an earlier effective date for the award of a TDIU, in cases such as this, where service connection (or, in this case, compensation under 38 U.S.C.A. § 1151) has been granted and an initial disability rating and effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In the Veteran's May 2007 and April 2011 notices of disagreement, he took issue with the initial disability rating and effective date assigned, respectively, and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB, supra.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued May 2008 and December 2011 statements of the case which contained, in part, the pertinent criteria for establishing a higher rating and earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the appellant nor his representative has advanced any such arguments.  The appellant was given a meaningful opportunity to participate in the adjudication of the claims.  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the AOJ has obtained the Veteran's service treatment records, VA and private medical records, VA examination reports, and lay statements and associated them with the claims file.  While VA attempted to obtain the Veteran's Social Security Administration (SSA) records, it was notified that those records had been destroyed.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's intraneural injection with causalgia of the median nerve of the right upper extremity; and provide opinions at to the effect of the Veteran's service-connected conditions on his employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Higher Rating for a Right Upper Extremity Disability 

The Veteran contends that his right upper extremity disability is more disabling than currently evaluated.

This claim arises from his disagreement with the initial rating assigned following the granting of compensation for this disability under 38 U.S.C.A. § 1151.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability and determine whether it warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings.  Fenderson, supra.  As noted above, the RO has already assigned staged ratings for this disability, with a 30 percent rating effective June 13, 2006, and a 70 percent rating effective December 13, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

When rating the Veteran's disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).

Prior to December 13, 2010, the AOJ has rated the intraneural injection with causalgia of the median nerve of the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515, pertaining to paralysis of the median nerve.  Since that date, the AOJ has rated the disability under Diagnostic Codes 8715-8515.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  In this case, the use of Diagnostic Codes 8715-8515 reflects that the Veteran's causalgia of the median nerve of the right upper extremity is rated as neuralgia under Diagnostic Code 8715, and that the rating assigned is based on paralysis of the median nerve under Diagnostic Code 8515.  

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremity; moderate incomplete paralysis of the median nerve warrants the assignment of a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

Medical records dated in the 1990s reflect that the Veteran was treated for non-service-connected carpal tunnel syndrome (CTS) in both arms, and complained of numbness of both hands.  

Medical records on file reflect that the Veteran has multiple disabilities affecting the right upper extremity, including CTS, intraneural injection with causalgia of the median nerve of the right upper extremity, and cervical spine radiculopathy.

VA medical records dated from 2004 indicate reports by the Veteran of increased symptoms in his right wrist after receiving bilateral steroid injections for CTS.  On neurosurgery examination in March 2004, he had decreased grip strength (4.5/5) in the right hand, sensation was intact to palpation, and Tinel's sign was positive on the right but negative on the left.  Later that same day, he reported right wrist pain with radiation to the thumb and ring finger.  He reported numbness and tingling in both hands, and said he tended to drop things with his right hand.  On neurology consult in June 2004, the examiner indicated a clinical impression of bilateral CTS, right greater than left, with clinical evidence of weakness and numbness in the right hand in the medial distribution, which was an indication of severe CTS in the right hand.  Reflexes were normal in the right upper extremity.  Surgery was recommended.  

On neurology consult in September 2004, the examiner noted that nerve conduction studies showed bilateral median neuropathy across the wrists, compatible with moderately severe bilateral CTS, left worse than right.  On examination, there was shiny skin over the right thumb, marked hyperalgesia and allodynia over the palmar surface of the right thumb, and normal UE bulk.  There was giveway with testing of the right-sided intrinsic hand muscles.  The examiner found that the Veteran's new right hand symptoms and examination findings were suggestive of complex regional pain syndrome, type 1.  On examination of the right wrist and hand in February 2005, there was no swelling, erythema, heat, lesions, or atrophy, there was full range of motion without pain, and positive Tinel's and Phalen's with symptoms in the median distribution.  There was hypersensitivity of the thumb and index, Durkin's was negative, palmar touch was weak and grip was 4+/5.

An April 2005 treatment note indicated that the Veteran had weakness in the right upper extremity that was likely myelopathy due to cord impingement at C4-5, and that the symptoms were unlikely to be due to CTS.  In April 2006, he complained of right thumb and forearm pain, and numbness and tingling.  On examination, strength was decreased in the right upper extremity when compared to the left, he was hypersensitive to light touch in the right thumb, but the Veteran thought it was improving.  The examiner stated that there was no real change in pain, and it was unclear to him to what extent the Veteran's pain was related to CTS versus RSD versus osteoarthritis versus tendonitis.

On June 13, 2006, VA received the Veteran's claim for compensation for additional disability (pain in the right thumb and forearm) since a "2005" steroid injection for CTS.

In an undated medical opinion obtained in response to a November 2006 request for a VA medical opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim, a VA physician and director of a VA pain clinic diagnosed complex regional pain syndrome from inadvertent intraneural injection of the median nerve which may be in an anomalous location.

In a January 2007 statement, the Veteran stated that he was no longer able to work due to constant continuous pain in his hand and arm.  He reiterated his assertion in a June 2007 statement.

On VA peripheral nerves examination in February 2007, the Veteran dressed and undressed with his left hand.  The examiner stated that strength was within normal limits in the deltoids, triceps, biceps, finger flexors, and in thumb-to-little-finger exercises.  He moved his right thumb slowly, especially when abducting it.  Reflexes at the biceps, triceps and brachial radialis were symmetric and active.  Sensation to trace figures and vibration was normal in all four extremities.  The pertinent diagnosis was CTS following a steroid injection four years ago with hypersensitive right thenar bulk but adequate strength and reflexes.

A July 2007 VA primary care note reflects that the Veteran complained of right wrist pain; on examination, the wrist was sensitive to touch, and motor strength was full.  A January 2008 pain clinic note reflects that the Veteran reported that nothing had helped his right wrist pain.  He said his right forearm pain was 10/10.  The diagnostic assessment was complex regional pain syndrome of the right arm.

A May 5, 2009 VA mental health note reflects that the Veteran reported persistent arm/hand pain that impacted his daily function; he said he was no longer able to write or eat with that hand.  A primary care note dated the same day reflects that the examiner diagnosed neuropathy and indicated that multiple treatment modalities had failed.

On VA peripheral nerves examination on December 2, 2009, the Veteran complained of constant throbbing pain of the right arm on the radial aspect going into the thumb with severe pain.  He was right-handed.  On examination of the right upper extremity, muscle strength was 4/5 (and 5/5 in the left arm).  The examiner stated that his arm strength testing seemed to be limited by pain in the right thumb region.  Sensory testing of the right upper extremity was normal to vibration, pain, light touch, and position sense, but he refused testing of the right thumb saying it was too painful.  Reflexes in the upper extremities were 2+ bilaterally.  There was no muscle atrophy, tremors, tics or other abnormal movements. The examiner stated that the function of joints was not affected by the nerve disorder.  The Veteran reported that he retired from work as an estimator because his right hand prevented him from writing.  The diagnosis was bilateral CTS.  The examiner stated that a problem associated with that diagnosis was intraneural injection with causalgia of the median nerve of the right upper extremity.  The examiner indicated that there was nerve dysfunction, but no paralysis, and there was neuritis and neuralgia. The examiner opined that there were significant effects on occupational activities, including decreased manual dexterity, problems with lifting and carrying, and decreased strength in the upper extremity.  He had to do most activities with his left hand and had difficulty writing.  The disability had mild to moderate effects on usual daily activities.

On VA neurological examination on December 13, 2010, the Veteran complained of pain in the right hand, thumb, and arm, and said he rarely used his right hand due to pain, and did everything with his left hand.  The examiner indicated that the Veteran was right-handed and had constant pain and weakness of the right hand and arm.  All movements of the right wrist were painful and he was unable to make a fist due to pain.  His right hand, upper and lower arm were tender to touch and strength testing was limited by pain.  A sensory examination of the right hand, and arm was normal.  Reflexes were 2+, and muscle tone was normal in the right arm.  The examiner opined that the Veteran did not have any degree of paralysis of the median nerve, did not have neuritis of the median nerve, and did have neuralgia (causalgia) of the median nerve.  The examiner opined that the Veteran's disability of the median nerve was wholly sensory.  The Veteran was able to  extend all fingers of the right hand normally, and his right thumb remained extended at all times.  There was no inclination to the ulnar side.  There was defective opposition and abduction of the right thumb.  There was limitation of motion of the right wrist and flexion of the wrist was weakened.  The examiner stated that the pain in the right hand and thumb appeared severe and organic in nature.  The Veteran was unable to lift, carry, write or eat with his right hand and was unable to put on his socks or tie his shoes.  He no longer drove as he had almost no use of his right hand and arm.  

Since December 13, 2010, the Veteran's intraneural injection with causalgia of the median nerve of the right upper extremity has been rated as 70 percent disabling, which is the maximum rating under Diagnostic Code 8515.

The above evidence indicates that throughout the rating period from June 13, 2006 (the effective date of the award of 38 U.S.C.A. § 1151 compensation) to December 12, 2010, the right upper extremity disability has been manifested by severe pain, hypersensitivity in the right thumb, impaired hand grip, giveway weakness of the intrinsic hand muscles, somewhat impaired (4/5) muscle strength in the right upper extremity (although strength was clinically normal at times), normal reflexes, and no muscle atrophy.  Since at least February 2007, records reflect that the Veteran was performing most activities with his left hand, despite being right-handed, due to his severe pain in the right upper extremity.  Given these findings, and the severe pain impairing the function in this extremity throughout this period, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the symptoms of the causalgia of the right upper extremity most closely approximate the criteria for severe incomplete paralysis of the median nerve, from June 13, 2006, the effective date of the award of compensation under 38 U.S.C.A. § 1151.  Thus, an initial 50 percent rating is warranted under Diagnostic Code 8515 for severe incomplete paralysis of the median nerve during the period from June 13, 2006 to December 12, 2010.

However, the Board finds that an initial rating higher than 50 percent under Diagnostic Code 8515 for the right upper extremity disability was not warranted during the period prior to December 13, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8515.  In this regard, the Board observes that the VA examiners consistently indicated that the Veteran had normal reflexes and normal muscle tone, no paralysis, and no muscle atrophy.  The findings during this period do not more nearly approximate the criteria for the next-higher 70 percent rating.  There are no other relevant Diagnostic Codes for consideration.

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  Here, the Veteran's intraneural injection with causalgia of the median nerve of the right upper extremity is manifested by pain which impairs his ability to use his right upper extremity.  The discussion above reflects that the symptoms of the Veteran's intraneural injection with causalgia of the median nerve of the right upper extremity are contemplated by the applicable rating criteria, and considerations of functional loss and functional loss due to pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address his objective and subjective symptoms, including pain and decreased strength. Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  Comparing the Veteran's disability level and symptomatology of his right upper extremity to the rating schedule, the degree of disability caused by the disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Whether the Veteran is Entitled to an Effective Date earlier than June 18, 2009 for the Grant of his TDIU

The Veteran asserts that an earlier effective date of June 13, 2006 should be assigned for his TDIU.  

In its February 2014 memorandum decision, the Court found that the Board, in its September 2012 decision, failed to provide an adequate statement of reasons and bases for its determination that the appellant was not entitled to an effective date earlier than June 18, 2009, and failed to explain its rejection of the Veteran's statements that he became unemployable in 2002.

In statements dated in January 2007 and June 2007, the Veteran asserted that he was entitled to a higher initial rating for his right upper extremity disability and a TDIU because he was unable to work because of severe pain in his arm and hand.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16(a), if he meets certain schedular rating requirements, or on an extraschedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability." Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In another recent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:  (1) if an increase in disability and consequent unemployability occur after the claim is filed, the date that the increase and unemployability are shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability and consequent unemployability precede the claim by a year or less, the date they are shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability and consequent unemployability precede the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

This appeal originated from the Veteran trying to establish his underlying entitlement to compensation under 38 U.S.C.A. § 1151 for his right upper extremity disability.  

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

During the period prior to February 24, 2009 (when service connection was established for adjustment disorder with mixed emotional features), the Veteran's only service-connected disability was lumbosacral strain (rated 20 percent disabling from April 1971).  In addition, the Veteran has been awarded compensation for the right upper extremity disability under 38 U.S.C.A. § 1151, which has now been rated as 50 percent disabling prior to December 13, 2010.  For ease of comprehension, both of these will be referred to as the "service-connected disabilities."  

The Board observes that although the AOJ has recently referred to a nasal condition and a disease of the auditory canal as noncompensable service-connected disabilities, service connection was explicitly denied for these disabilities in an unappealed August 1966 rating decision.  As recently as a January 2004 rating decision, the rating codesheet lists these disabilities as non-service-connected.  There is no rating decision of record that awards service connection for these disabilities, and they are not service-connected disabilities.

In a May 1995 rating decision, the RO denied an increase in the 20 percent rating for his service-connected lumbosacral strain and denied service connection for a bilateral knee disability.  He was properly notified of that decision and that decision also became final and binding when he did not perfect a timely appeal of it.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Thus, the effective date of any later award of service connection or an increased rating (including a TDIU) must be determined in reference to a new claim received after that May 1995 decision.  And a review of the claims file does not reveal any additional documents which could be construed as either a formal or informal claim for service connection, increased rating, or a TDIU until the June 13, 2006 claim, other than a claim of service connection for PTSD that was denied in a December 2007 final Board decision.  It is worth reiterating that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

A review of the file reflects that over the years, the Veteran has given varying reports as to when he stopped working and why, as described below.

Records reflect that the Veteran has 3.5 years of college education, and that his work history included owning his own yardwork business, owning and working at a store from 1997 to 1999, and working as an estimator from 2000 to 2002.  (See his statements at VA examinations in April 1971 and February 1994 and in his June 2007 TDIU application.)  On VA examinations in June 2005, he said he previously worked as a heavy equipment operator, and worked in a store for a number of years.  He said his back pain made him quit working.

On VA peripheral nerves examination in February 2007, the Veteran and his wife reported that he was last able to work a 40-hour week in 1990, when he worked as a city inspector.  

On VA spine examination in June 2009, the Veteran reported that he retired from retail work in 2002 mainly due to his causalgia of the right arm.  He said that when he was working, he had to take breaks and sit down due to low back pain.

On VA psychiatric examination in June 2009, the Veteran stated that for the past 15 years he had increasing problems with his physical health, with chronic pain in his arms and low back.  He had been more anxious, his sleep was impaired, and he had been depressed.  He said he last worked in 1998 and worked in a store for seven or eight years.  He reportedly retired because of his physical disabilities.  The examiner opined that the Veteran had moderate and persistent symptoms of adjustment disorder with mixed emotional features.  The examiner stated that the Veteran's psychiatric symptoms resulted in some impairment of employment.  He further stated that the Veteran's back problems and right arm problems resulted in marked limitation of activities. The resultant effect on his employment resulted in financial stresses. In a November 2009 addendum opinion, the examiner stated that while the Veteran's adjustment disorder symptoms would make employment more difficult, they would not, in and of themselves, preclude employment.

On VA peripheral nerves examination on December 2, 2009, the Veteran reported that he retired from work as an estimator because his right hand prevented him from writing.  The diagnosis was bilateral CTS.  The examiner stated that a problem associated with that diagnosis was intraneural injection with causalgia of the median nerve of the right upper extremity.  The examiner opined that there were significant effects on occupational activities, including decreased manual dexterity, problems with lifting and carrying, and decreased strength in the upper extremity.  He had to do most activities with his left hand and had difficulty writing.  

On VA neurological examination on December 13, 2010, the examiner opined that the Veteran's pain in the right hand, right arm, and low back precluded him from securing or following a substantially gainful occupation.  The examiner opined that the Veteran's right hand and arm were essentially useless, and that he had significant low back pain but that the low back pain should not prevent him from holding a sedentary job.

In sum, prior to February 24, 2009, the Veteran's only service-connected disabilities were lumbosacral strain (20 percent disabling), and the right upper extremity disability (rated 50 percent disabling).  His combined service-connected disability rating was 20 percent from April 19, 1971, 60 percent from June 13, 2006, 80 percent from February 24, 2009, and 90 percent from December 13, 2010.

As such, he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) until June 13, 2006 (considering his disabilities of the right arm and low back as one orthopedic disability for purposes of this regulation).

The Board finds that the Veteran's initial claim for compensation for intraneural injection with causalgia of the median nerve of the right upper extremity was also an implicit attempt to obtain an appropriate rating for this disability once compensation was established for it, and that the claim was also a claim for a TDIU.  See Rice, supra.  

As a result, a TDIU, as a further derivative of that initial claim, is also warranted as of that date pursuant to the holdings in Rice, Mayhue, etc.  He asserted that he could not work due to his intraneural injection with causalgia of the median nerve of the right upper extremity in his January 2007 statement, although he has also contended that he has been unable to work since 2002 due to a combination of disabilities (both service-connected (lumbosacral strain) and non-service-connected (posttraumatic stress disorder (PTSD)).  

Resolving reasonable doubt in his favor, the Board finds that the combination of his intraneural injection with causalgia of the median nerve of the right upper extremity and his service-connected low back disability prevented him from obtaining or maintaining substantially gainful employment on account of his service-connected disabilities at the time of his June 13, 2006 informal TDIU claim.

In view of the foregoing, the Board finds that June 13, 2006 is the proper effective date for the Veteran's TDIU, and this earlier effective date is granted. However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












							(Continued on the next page)

ORDER

A higher 50 percent rating is granted for intraneural injection with causalgia of the median nerve of the right upper extremity during the period prior to December 13, 2010, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

An earlier effective date of June 13, 2006 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


